 



Exhibit 10(p)
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 11th of May, 1999, (“Effective Date”) by and between Interphase Corporation
and its subsidiaries (the “Corporation”), and Steven P. Kovac (“Executive”).
          WHEREAS, the Corporation desires to enter into an employment
relationship with Executive on certain terms and conditions as set forth herein;
and
          WHEREAS, Executive is willing to accept such employment on such terms;
and
          NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants and promises hereinafter contained, do hereby agree as follows:

1)   Employment. The Corporation hereby employs Executive and Executive hereby
accepts employment on the following terms and conditions. Executive will be
employed by the Corporation as the Vice President of Finance and Chief Financial
Officer of the Corporation. In that capacity, Executive will be an Officer of
the Corporation and will report directly to the Chief Executive Officer of the
Corporation. Executive agrees to review and comply with all policies and
procedures in the Corporation’s Employee Handbook.   2)   Term. Executive’s
employment with the Corporation will be “At Will”, and thus, either party may
terminate the relationship at any time for any reason, subject to the
termination provisions in paragraphs 6 and 7. Only the Chief Executive Officer
of the Corporation has any authority to modify this Agreement or enter into any
other agreement for employment for any specified time or to make any agreement
contrary to the “At Will” relationship. Executive further understands that any
reference to dates and/or periods of time in his Agreement, including any
reference to rights Executive may have at certain specified dates after his
execution of this Agreement, are expressly conditional upon Executive remaining
in the employment of the Corporation at the specified time or date and are in no
way intended to alter the “At Will” nature of Executive’s employment.   3)  
Salary and Other Compensation. As compensation for the services to be rendered
by Executive to the Corporation pursuant to this Agreement, Executive shall be
paid the following compensation and other benefits:

  a)   Salary: $6,730.77 per pay period, of which there are 26 in each calendar
year, less deductions as may be required by law. The Corporation reserves the
right to: (i) make deductions from Executive’s pay to satisfy any outstanding
obligations; and/or (ii) make deductions from Executive’s pay to satisfy any
losses resulting from unlawful activities. In each case,

 



--------------------------------------------------------------------------------



 



      deductions to be made only after final adjudication by a court of
competent jurisdiction.     b)   Bonus: Executive shall be eligible for an
annual bonus based upon the Corporation’s existing Executive Bonus Plan; the
“annual bonus target”shall be $40,000 if the Corporation satisfies the criteria
for achieving said bonus as outlined in the Executive Bonus Plan. Executive
understands and agrees that for any calendar year 1999, he shall be eligible for
a full year of his annual target bonus. The Corporation reserves the right to:
(i) make deductions from Executive’s bonus to satisfy any outstanding
obligations; and/or (ii) make deductions from Executive’s bonus to satisfy any
losses resulting from unlawful activities.     c)   Stock Options:

  1)   Option Grant: The Corporation shall, in accordance with the Corporation’s
Amended and Restated Stock Option Plan, grant to Executive options to purchase
100,000 shares of common stock of the Corporation which options shall vest in
accordance with sub-part 3) below. To the maximum extent permitted within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended, a
portion of the option grant will be incentive stock options with the balance
being nonqualified stock options. Such option grant shall be in consideration of
Executive’s agreement to abide by the covenant not to compete provisions and
nondisclosure requirements contained in paragraphs 4 and 5 of this Agreement.
Executive certifies that, as of the Effective Date, he has seen or been given
access to the items listed on Attachment A, “List of Confidential Information”.
    2)   Option Price: The price at which Executive may exercise the stock
options will be the closing price of the Corporation’s common stock on
Executive’s Effective Date. A separate stock option agreement will be prepared
for Executive covering the incentive and nonqualified stock option grants.    
3)   Vesting Schedule: Executive’s right to exercise the stock options granted
to him herein will vest, provided that Executive remains employed by the
Corporation, at the rate of 20% annually, beginning on the first date of his
employment, provided that Executive will have no right to exercise any such
options prior to the first anniversary of his employment with the Corporation
(except as provided in sub-part below). Subject to the provisions of sub-part
(4), below, Executive must exercise his options within 10 years of the Effective
Date or Executive will lose and forever waive his rights to exercise such
options.

 



--------------------------------------------------------------------------------



 



  4)   Rights Upon Termination of Employment: Notwithstanding the other
provisions of this Agreement, in the event Executive’s employment with the
Corporation terminates for any reason (i) Executive must exercise all vested
options within 90 days of the date of termination, or Executive will lose and
forever waive his rights to exercise such of options and (ii) any options in
which Executive has not vested as of the date of termination will lapse and may
not at any time be exercised by Executive.     5)   Regulation of Rights:
Executive must comply with all requirements regarding purchasing the
Corporation’s Common Stock and exercising stock options, including, without
limitation, requirements promulgated by the Corporation and the Securities and
Exchange Commission. In this regard, Executive must report to the Corporation
any activity such as selling, purchasing or exercising the Corporation’s Common
Stock and/or stock options. Any questions regarding reporting requirements
should be directed to the Corporation’s Chief Executive Officer.     6)   Upon
Acquisition of Shares by One Investor: Notwithstanding any provision herein to
the contrary, if at any time during the term of this Agreement one investor
(including all affiliates, as defined in Rule 405 promulgated pursuant to the
Securities Act of 1933, as amended, of such investoi) accumulates 30% or more of
the out standing common stock of the Corporation all of the stock options (the
“Executive Stock Options”) which have been granted pursuant to the Plan, or
otherwise, shall be accelerated and become immediately vested. The Executive
Stock Options as so accelerated are hereinafter referred to as the “Advanced
Options.” If any of the Executive’s Incentive Stock Options, including the
Advanced Options that fall within the definition of the Executive’s Incentive
Stock Options, which are vested are not exercised prior to their termination,
then the Corporation shall grant a fully-vested nonqualified stock option to the
Executive for the same number of vested shares not exercised and at the same
exercise price.

  d)   Office Furnishings: The Corporation agrees to provide office space and
furnishings to Executive commensurate with the Corporation’s décor and culture.
    e)   Executive Benefit Plans: Executive shall be allowed to participate, to
the extent they may be eligible, in any profit sharing, retirement, insurance or
other Executive benefit plan maintained by the Corporation. In the event
Executive elects to participate in the Corporation’s medical, dental, vision,
and life insurance plans, the Corporation will pay the entire cost of such
coverage for Executive and his immediate family.

 



--------------------------------------------------------------------------------



 



  f)   Vacations and Leave: Executive shall be entitled to three (3) weeks of
vacation per year, accrued monthly, and six (6) sick days per year, and any
other paid leave benefits provided for in the Corporation’s Employee Handbook.

4)   Non-Disclosure of Confidential Information. Executive acknowledges that
beginning on Effective Date, the Corporation shall provide to Executive, and he
will otherwise be making use of, acquiring, and/or adding to special training
and confidential information of a special and unique nature and value relating
to such matters as the Corporation’s copyrights, proprietary information, trade
secrets, systems, product developments, procedures, manuals, confidential
reports, lists of customers (which are deemed for all purposes confidential and
proprietary), as well as the nature and type of services rendered by the
Corporation, the equipment and methods used and preferred by the Corporation’s
customers, and the fees paid by them. Executive further agrees that if a third
party (e.g., vendors, customers and manufacturers) contracts with the
Corporation, the information obtained or received from a third party including,
but not limited to, its patents, copyrights, proprietary information, trade
secrets, systems, product development, procedures manuals, and confidential
reports, will be treated in the same manner and subject to the same protection
as other Confidential Trade Secret Information (as hereinafter defined) of the
Corporation.

     As a material inducement to the Corporation to enter into this Agreement
and to pay Executive the compensation and benefits stated herein and as a
condition of employment and continued employment, Executive shall keep
confidential all such confidential and proprietary information which Executive
learns or acquires as a result of his employment with the Corporation. By way of
example, “Confidential Trade Secret Information” may consist of any idea,
process, design, concept, formula, pattern, device, development, customer
information or compilation of information which is used in the Corporation’s
business, which gives the Corporation an advantage over a competitor who does
not know or use it.
     Executive agrees that the appropriate remedy for any breach of this
paragraph 4 is a suit for injunctive relief and specific performance in any
court of competent jurisdiction. Executive agrees that damages for use of any
identified Confidential Trade Secret Information in violation of this paragraph
4 shall be 100% of the gross amount of revenue derived from unauthorized use of
such information.

5)   Covenants Not to Compete. Executive acknowledges that the confidential
information which the Corporation may provide to him under the terms of
paragraph 4 of this Agreement is special and unique, and that the receipt of it
by Executive is of benefit and value to him. Executive acknowledges delivery and
receipt of such confidential information and specialized training
contemporaneously and/or in conjunction with the execution of this Agreement,
such confidential information and training being given and delivered to
Executive expressly in consideration for his agreement to be bound by the
provisions of this Paragraph. Executive also acknowledges that Corporation does
not normally disclose such confidential information and takes steps to protect
it. Executive further acknowledges that the services he/she is to render to the

 



--------------------------------------------------------------------------------



 



Corporation are of a special and unusual character with a unique value to the
Corporation, the loss of which cannot adequately be compensated by damages in
action at law. Accordingly, and expressly in consideration for the Corporation’s
agreement in paragraph 4 of this agreement to provide confidential information
to him, Executive agrees that during the term of his employment and for a period
of twelve (12) months from the date this Agreement is terminated, for whatever
reason:

  a)   Executive shall not, directly or indirectly, without the express written
consent of the Corporation, solicit or induce, or attempt to solicit or induce,
any employee of the Corporation, current or future, to leave or cease their
relationship with the Corporation, for any reason whatsoever, or hire any
current or future employee of the Corporation.     b)   Executive shall not,
directly or indirectly, without the express written consent of the Corporation
(i) engage in any business or activity that is competitive with the business of
the Corporation; and/or (ii) be employed by, or provide competitive services or
assistance to, a “Competing Business” (hereinafter defined) which would
potentially involve, directly or indirectly, the use and/or disclosure of the
Corporation’s Confidential Trade Secret Information. For purposes of this
Agreement, a Competing Business means any person or firm that offers services or
products that are directly competitive with those marketed, offered for sale
and/or under any stage of development by the Corporation as of the date of
Executive’s separation from employment. If Executive desires to work for a
Competing Business in an area that is not competitive with the business of the
Corporation, Executive must give written notice to the Chief Executive Officer
of the Corporation and obtain his approval that the employment will not violate
the terms and conditions of this paragraph 5 before beginning employment with
the Competing Business.     c)   Executive will not solicit or attempt to
solicit the Corporation’s existing or prospective customers to purchase services
or products that are competitive with those marketed, offered for sale and/or
under any stage of development by the Corporation as of the date of Executive’s
separation from the Corporation. For purposes of this Agreement,existing
customers shall mean those persons or firms that the Corporation has made a sale
to in the twelve (12) months preceding Executive’s separation from employment;
prospective customers shall mean those persons or firms that the Corporation has
solicited and/or negotiated to sell the Corporation’s products or services to
within the twelve (12) months preceding Executive’s separation from the
Corporation.     d)   In the event that any of the provisions of this paragraph
5 shall be held to be invalid or unenforceable, the remaining provisions thereof
shall nevertheless continue to be valid and enforceable as though the invalid

 



--------------------------------------------------------------------------------



 



      or unenforceable parts had not been included therein. In the event that
any provision of this paragraph 5 relating to the time period and/or the areas
of restriction and/or related aspects shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.     e)
  Executive agrees that the appropriate remedy for any breach of this paragraph
5 is a suit for injunctive relief and/or specific performance in any court of
competent jurisdiction. Executive agrees that the Corporation also has the right
to seek damages for any breach of this paragraph 5. The Corporation has sole
discretion regarding whether to seek a remedy for breach of this paragraph in a
Court of competent jurisdiction and/or through arbitration procedures outlined
in paragraph 9.

6)   Termination. This Agreement will terminate as follows:

  a)   Death. Executive’s employment hereunder shall automatically terminate
upon his death.     b)   Disability. The Corporation may terminate the
Executive’s employment hereunder in the event of the Executive’s Disability (as
hereinafter defined). For purposes of this Agreement, “Disability” shall mean
that, as a result of the Executive’s Incapacity due to illness or injury,
Executive shall have been absent from his duties under this Agreement on a
substantially full-time basis or a period of three (3) or more consecutive
months, and thereafter, within thirty (30) days after the Corporation notifies
Executive in writing that it intends to replace him, Executive shall not have
returned to the performance of such duties on a full-time basis. Should
Executive be diagnosed as permanently disabled by his treating physician, the
Corporation can terminate his employment without waiting for the expiration of
the three-month period. Without limiting the foregoing, until the Corporation
terminates Executive’s employment hereunder on account of Disability, the
Executive shall receive his full compensation as provided in Paragraph 3 of this
Agreement.     c)   By Executive. Executive may resign at any time upon thirty
(30) days notice to the Chief Executive Officer of the Corporation.     d)   By
the Corporation.

  (1)   The Corporation may terminate Executive for any reason or no reason upon
thirty (30) days written notice to Executive.

 



--------------------------------------------------------------------------------



 



  (2)   The Corporation may terminate Executive immediately for Willful Neglect
of his duties and responsibilities. For purposes of this Agreement, “Willful
Neglect” means (a) any act or course of conduct by the Executive constituting a
criminal act or (b) an act by the Executive that is not authorized by the Board
of Directors of the Corporation, or a committee thereof, and which results in
gain to or personal enrichment of the Executive at the expense of the
Corporation, or (c) the commission by the Executive of an act or course of
conduct involving moral turpitude, or (d) a breach by Executive of either or
both of Paragraphs 4 and 5 of this Agreement, or (e) the Executive’s intentional
violation of reasonable written instructions or policies established by the
Corporation’s Board of Directors with respect to the operation of the
Corporation’s business and affairs, or the Executive’s failure to carry out
reasonable written instructions or policies of the Board of Directors, or a
material breach (other than a breach of Paragraphs 4 or 5) by the Executive of
this Agreement, provided that before a termination of the Executive pursuant to
this subsection 10(d)(i)(e) shall be considered for “Willful Neglect”, the
Corporation’s Board of Directors must give the Executive written notice and
(30) days to cure such violation or failure.

7)   Payment Upon Termination. Notwithstanding any other provision of this
Agreement, payments and/or benefits to Executive upon termination shall be as
follows, and only as follows:

  a)   Upon Death or Disability: Executive shall be entitled to earned, but
unpaid salary, pro-rata bonus as determined by the Corporation and vested
options.     b)   Upon Resignation by Executive and Upon Termination for Willful
Neglect: Executive shall be entitled to his earned, but unpaid salary and vested
options.     c)   Upon Termination for Other than Willful Neglect: If the
Corporation terminates Executive’s employment for any reason other than Willful
Neglect, Executive will be eligible for 9 months of severance pay at his base
salary rate, payable in 18 bi-weekly payments consistent with the Corporation’s
normal payroll cycle, if and only if he executes a general release of all claims
against the Corporation upon separation of his employment with the Corporation.
The severance payment, pro-rated bonus as determined by the Corporation, and
vested options will be the only entitlements made to Executive upon separation
of his employment with the Corporation. Executive will not receive accrued
vacation or any

 



--------------------------------------------------------------------------------



 



    other monetary payment from the Corporation. Eighty percent of this
severance payment will be allocated to Executive’s agreement to abide by the
covenant not to compete provisions and nondisclosure requirements contained in
paragraphs 4 and 5 of this Agreement. Executive’s obligations under paragraphs 4
and 5 of this Agreement will continue regardless of whether Executive receives a
severance payment from the Corporation. The Executive shall not be required to
mitigate the amount of any severance payment provided for in this Agreement by
seeking other employment or otherwise.

8)   Non-Disparagement. Executive agrees that he will not disparage the
Corporation, in any manner, upon separation of his employment from the
Corporation. Likewise, Corporation agrees that it will not disparage the
Employee, in any manner, upon separation of his employment from the Corporation.
  9)   Arbitration. Subject to the provisions of paragraphs 4 and 5, Executive
and Corporation agree that all Disputes, as defined in Article I of the
Alternative Dispute Resolution Procedure (the “ADR Procedure”), regarding the
termination of employment or other covered Dispute shall be resolved exclusively
in accordance with the Corporation’s ADR Procedure. The parties, however, agree
that the ADR Procedure does not apply to claims for unemployment compensation
benefits or claims by the Corporation for injunctive relief, specific
performance, and/or damages as provided for in paragraphs 4 and 5 of this
Agreement. Executive represents, warrants and agrees that (a) Executive has
received, read and understands the Corporation’s ADR Procedure; (b) Executive
must file a claim under the ADR Procedure within one-hundred and eighty
(180) days of being notified of the termination or other adverse employment
decision; (c) arbitration may be compelled and enforced under the Federal
Arbitration Act; (d) any arbitration award is final and binding upon both
Executive and the Corporation; (e) the ADR Procedure shall survive the
employer-Executive relationship and applies to any Dispute whether it is
asserted during or after Executive’s separation of employment; and (f) the ADR
Procedure does not alter the parties’ “At Will” employment relationship.   10)  
Indemnification. The Corporation agrees to provide the Executive with coverage
under its Director’s and Officer’s liability insurance policy. The Corporation
also agrees to indemnify and defend Executive in accordance with the
Corporation’s Bylaws.   11)   Resignation Upon Termination. In the event of
separation of Executive’s employment with the Corporation, Executive hereby
agrees to resign from all positions held in the Corporation, including, without
limitation, any position of director, officer, agent, trustee, or consultant of
the Corporation.   12)   Waiver. A party’s failure to insist on compliance or
enforcement of any provision of this Agreement, shall not affect the validity or
enforceability or constitute a waiver of

 



--------------------------------------------------------------------------------



 



    future enforcement of that provision or of any other provision of this
Agreement by that party or any other party.   13)   Governing Law. This
Agreement shall in all respects be subject to, and governed by, the laws of the
State of Texas.   14)   Severability. The invalidity or unenforceability of any
provision in the Agreement shall not in any way affect the validity or
enforceability of any other provision and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision had never been in the
Agreement.   15)   Notice. Any and all notices required or permitted herein
shall be deemed delivered if delivered personally or if mailed by registered or
certified mail to the Corporation at its principal place of business and to
Executive at the address hereinafter set forth following Executive’s signature,
or at such other address or addresses as either party may hereafter designate in
writing to the other.   16)   Assignment. This Agreement, together with any
amendments hereto, shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, assigns, heirs and personal
representatives, except that the rights and benefits of either of the parties
under this Agreement may not be assigned without the prior written consent of
the other party.   17)   Amendments. This Agreement may be amended in writing at
any time by mutual consent of the parties hereto. Any purported amendment that
is not in writing and signed by the Corporation and Executive is invalid.   18)
  Entire Agreement. This Agreement contains the entire agreement and
understanding by and between Executive and the Corporation with respect to the
employment of Executive, and no representations, promises, agreements, or
understandings, written or oral, including the letter offer of employment dated
May 5, 1999, relating to the employment of Executive by the Corporation not
contained herein shall be of any force or effect.   19)   Burden and Benefit.
This Agreement shall be binding upon, and shall inure to the benefit of, the
Corporation and Executive, and their respective heirs, personal and legal
representatives, successors, and assigns.   20)   References to Gender and
Number Terms. In construing this Agreement, feminine or number pronouns shall be
substituted for those masculine in form and vice versa, and plural terms shall
be substituted for singular and singular for plural in any place which the
context so requires.   21)   Headings. The various headings in this Agreement
are inserted for convenience only and are not part of the Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation and Executive have duly executed this
Agreement as of the Effective Date.

                      INTERPHASE CORPORATION       STEVEN P. KOVAC    
 
                   
By:
  /s/ Gregory B. Kalush       By:   /s/ Steven P. Kovac    
 
                   
 
  GREGORY B. KALUSH                
 
  President and Chief Executive Officer                
 
                   

     
Address for Notice Purposes:
  Address for Notice Purposes:

Chief Executive Officer
Interphase Corporation
13800 Senlac Road
Dallas, Texas 75234

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
List of Confidential Information

•   Overall corporate strategy (including subsidiaries)   •   FY 1999 Business
Plan, Revenue, Expense and Earnings Projections   •   FY 1999 Budgets, Margin
Analyses   •   Product Strategy including Marketing Plans and Product Roadmaps  
•   Customer and Supplier Lists   •   Pricing Strategy   •   Bills of Materials
  •   Telephone Listing of Current Employees

 



--------------------------------------------------------------------------------



 



January 19, 2000
Mr. Steve P. Kovac
c/o Interphase Corporation
13800 Senlac Road
Dallas, Texas 75234

     
Re:
  Employment Agreement dated May 11, 1999 (the “Employment Agreement”) by and
between Interphase Corporation and Its Subsidiaries (“Interphase”) and Steven P.
Kovac

Dear Steve:
     Attached as Exhibit A is a copy of the Employment Agreement. This letter
sets forth Interphase’s understanding of the agreement reached between us
regarding amendment of the Employment Agreement, which understanding is as
follows:
          (1) The Employment Agreement is amended by adding thereto a new
provision which is in addition to, and not in lieu or substitution of, any other
provision of the Employment Agreement. Such new provision which shall be added
to the Employment Agreement as numbered paragraph 22 reads in its entirety as
follows:

     
 
  “22. Acceleration of Options Upon Acquisition of Shares by One Investor. If at
any time during the term of this Agreement, one investor (including all
affiliates, as defined in Rule 405 promulgated pursuant to the Securities Act of
1933, as amended, of such investor) accumulates 20% or more of the outstanding
Common Stock of the Corporation then, effective as of the date of such
accumulation, all of the Executive Stock Options shall be accelerated.”

          (2) Except as expressly amended by this letter agreement, the
Employment Agreement, and each and every provision thereof, is expressly
ratified, affirmed, adopted and approved.
  Steve, if this letter agreement correctly sets forth your understanding of the
agreement reached with Interphase regarding amendment of the Employment
Agreement, please so indicate by signing below, whereupon this shall become a
binding agreement.

                  Sincerely,    
 
                Interphase Corporation    
 
           
 
  BY:   /s/ Gregory B. Kalus    
 
           
 
  Its:   CEO & PRESIDENT    

 
Agreed to and Accepted By:
 
/s/ Steven P. Kovac
Steven P. Kovac
Dated: 1/20, 2000

 